DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the hydrophobically modified layered silicate clay".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halley et al (7094817) in Nelson et al (20060074168). 
Halley, col. 2, teaches a biodegradable polymer which includes
a) 20 to 60% of a mixture of starch and/or a modified starch,
b) 8 to 22% of starch plasticisers and processing agents
c) 30 to 70% of one or more biodegradable aliphatic polyesters
d) 1 to 10% of a layered silicate clay mineral.
Halley, abstract, teaches the silicate mineral is an organoclay which has been formed by reacting clay with an intercalating chemical to compatibilise it with the polymers so that the clay is exfoliated and makes the blend amorphous. 
A preferred component is hydroxypropylated amylose. Other substituents can be hydroxyethyl or hydroxybutyl to form hydroxyether substitutions. 
Halley, col. 3, teaches the layered silicate clay may be any compatible clay with a large surface area. The layered silicate clay is usually treated to make it compatible with the polymers. Ammonium or phosphonium salts are used to make the clay platelets compatible. The clay modifiers may include chemicals with a hydrophillic and cationic part which is clay compatible and another part that is hydrophillic and H-bond active such as a carboxylic group that is starch compatible.
Further, Halley, table 2, teaches an exfoliated composition comprising 30% starch, 70% polyester and 1.5% organoclay
Although Halley teaches the layered silicate clay is usually treated to make it compatible with the polymers, Halley does not teach specific modified clays. 
Nelson teaches a nanocomposite. 
Nelson, paragraph 27 of the PGPUB, teaches organoclays are typically smectite or smectite-type clays produced by interacting the unfunctionalized clay with one or more suitable intercalants. These intercalants can be neutral. The neutral organic intercalants can be monomeric, oligomeric or polymeric. Neutral organic intercalants such as Cloisite 20A may intercalate into the layers of the clay through hydrogen bonding without completely replacing the original charge balancing ions. 
Further, Nelson, paragraph 74 of the PGPUB, teaches Cloisite 25A. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use Cloisite 20A or Cloisite 25A as taught by Nelson the clay as taught by Halley as Cloisite 20A or Closite 25A is a known modified clay wherein the neutral organic intercalant intercalates into the layers of the clay through hydrogen bonding without completely replacing the original charge balancing ions and therefore make it compatible with the polymers.

Regarding claims 17-21, Closite 20A  or Cloisite 25A comprises a mono C12-C22 alkyl ammonium ion, a C12-C22 straight chain alkyl group, a C12-C22 branched alkyl group and a C12-C2 unsubstituted group as claimed in claims 17-21. 

Regarding claims 22-23, Halley teaches 1 to 10% of a layered silicate clay mineral.

Regarding claims 24-26, Halley teaches a preferred component is hydroxypropylated amylose. Other substituents can be hydroxyethyl or hydroxybutyl to form hydroxyether substitutions. 

Regarding claim 27, Halley, col. 2, teaches the preferred starch is a high amylose maize starch.

Regarding claims 28 and 31, Halley teaches 8 to 22% of starch plasticisers and processing agents. 

Regarding claim 29, Halley, col. 2, teaches the polymer component c) of the composition is preferably compatible with starch, water soluble, biodegradable with a low melting point compatible with the processing temperatures for starch.
Regarding claim 30, Halley, col. 2, teaches the polymer component c) of the composition is preferably compatible with starch, water soluble, biodegradable with a low melting point compatible with the processing temperatures for starch.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use ordinary water soluble polymers such as polyvinyl alcohol as polyvinyl alcohol is one specific water soluble polymer which is readily available on the market. 

Regarding claim 32, Halley, col. 2, teaches the polymers may also include the usual additives including c) from 0 to 12% by weight of added water.

Regarding claim 33, the composition as taught by the references is the same as the composition as claimed in claim 16 and therefore it would be expected the composition as taught by the references has an optical absorbance coefficient which is at least 25% lower than that of a nanocomposite material which is the same other than that it does not contain the hydrophobically modified layered silicate as claimed in claim 33. 

Regarding claim 34, Halley, col. 2, teaches the polymers are also able to be formed into films and sheets including blow moulded films.

Regarding claim 35, Halley, col. 2, teaches the biodegradable polymers are useful for thermoforming and injection moulding items that are desirably biodegradable such as packaging trays and bags or containers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2005068364 teaches a phyllosilicate, such as a smectite clay, can be intercalated sufficiently for subsequent exfoliation by sorption of organic compounds that have a hydroxyl or polyhydroxyl functionality; or at least one aromatic ring to provide bonding between two functional hydroxyl groups of one or two intercalant monomer molecules and the metal cations of the inner surfaces of the phyllosilicate platelets. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/17/22